Citation Nr: 0832511	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  00-14 463A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, including post-traumatic stress 
disorder (PTSD) and/or depression.  

2.  Entitlement to service connection for cervical spine 
disability.  

3.  Entitlement to service connection for chronic 
gastroenteritis.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from January 1960 to 
January 1963.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a January 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  During the course of the appeal, the veteran's 
claims folder was transferred to the RO in Seattle, 
Washington.  Since that time, the veteran has moved to North 
Dakota, and hence the Medical and Regional Office Center in 
Fargo, North Dakota, is named on the title page.  

In a decision dated in March 2006, the Board denied service 
connection for a seizure disorder (claimed as head injury) 
and at that time remanded the claims for service connection 
for an acquired psychiatric disorder, chronic 
gastroenteritis, and cervical spine disability for additional 
development, and those issues have been returned to the Board 
for further appellate consideration.  

As it did in March 2006, the Board refers for clarification 
the matter of whether the veteran, via his representative's 
January 2006 statement, intends to raise the issue of service 
connection for hiatal hernia.  In addition, the Board again 
points out that the veteran has raised claims of entitlement 
to an increased rating concerning his service-connected low 
back disability and entitlement to a total rating based on 
unemployability due to service-connected disability.  The 
Board again refers those issues to the agency of original 
jurisdiction for appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for chronic 
gastroenteritis is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The preponderance of the evidence is against finding the 
veteran has PTSD, and there is no competent evidence that 
relates any current acquired psychiatric disability, 
including depression, to service or any incident of service, 
nor is there competent evidence that relates any current 
acquired psychiatric disability, including depression, 
alcohol dependence or drug dependence, to the veteran's 
service-connected low back disability.  

2.  The preponderance of the evidence is against finding the 
veteran's cervical spine disability, first diagnosed many 
years after service, had its onset in service or is causally 
related to service or any incident of service, including a 
motor vehicle accident in service.  


CONCLUSIONS OF LAW

1.  Service connection for an acquired psychiatric disorder, 
including PTSD, depression, and/or alcohol dependence and 
drug dependence is not warranted.  38 U.S.C.A. §§ 105(a), 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 3.310 
(2007).  

2.  Service connection for cervical spine disability is not 
warranted.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist

Under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159, VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, and of 
which information and evidence that VA will seek to provide 
and which information and evidence the claimant is expected 
to provide.  For claims pending before VA on or after May 30, 
2008, 38 C.F.R. § 3.159 has been amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  

In this case, VA provided the veteran with the contemplated 
notice regarding his service connection claims in a June 2004 
letter, except for notice concerning the initial disability 
rating and effective date to be assigned in the event service 
connection is granted for his claimed disorders.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
June 2004 notice letter advised the veteran of the 
information and evidence necessary to substantiate a service 
connection claim, what evidence and information he should 
provide, and what evidence VA would obtain.  In addition, in 
a March 2006 letter, VA requested that the veteran provide 
specific information pertaining to his claimed PTSD including 
details of the stressful events in service as well as medical 
records or release authorizations for medical records 
pertaining to treatment for his claimed conditions.  As to 
notice concerning initial disability ratings and effective 
dates, VA provided the veteran with notice as to those 
matters in a September 2006 communication, following which 
his claims were readjudicated in a December 2007 supplemental 
statement of the case.  The veteran therefore has received 
the notice to which he is entitled as to his claims, and 
there is no prejudice flowing from the timing of notice in 
this case.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 
(Fed. Cir. 2007).  

As to the duty to assist, the veteran's service medical 
records are in the claims file, and VA medical records, 
including a VA mental health assessment have been obtained.  
The veteran has been provided a VA orthopedic examination in 
conjunction with the cervical spine disability claim.  
Private medical records identified by the veteran have been 
obtained, the veteran has submitted some records, and, in 
addition, extensive records have been obtained from the 
Social Security Administration, including VA medical records, 
private medical records, and medical records from the 
California Department of Corrections.  

The Board acknowledges that appropriate assistance provided 
by VA includes providing a medical examination or obtaining a 
medical opinion if such an examination or opinion is 
necessary to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  An examination or opinion shall 
be treated as being necessary to make a decision on the claim 
if the evidence of record, taking into consideration all 
information and lay or medical evidence (including statements 
of the claimant), contains competent evidence that the 
veteran has a disability, or persistent recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the veteran's active service; but does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c),(d).  

In this case, the veteran's representative argues that a 
medical opinion regarding the claim for service connection 
for an acquired psychiatric disability should be obtained 
because the record includes a March 2002 psychological 
evaluation report from a private psychologist who said a 
possible diagnosis was dementia due to head trauma and/or 
substance abuse.  As this was expressed only as a 
"possible" diagnosis and none of the other multiple 
psychological and psychiatric examination reports includes a 
diagnosis of dementia or any organic mental disorder, it is 
the judgment of the Board that a remand for a medical opinion 
is not warranted. Further, in view of the fact that the 
veteran has not submitted or identified any competent 
evidence indicating a causal relationship between any current 
psychiatric disability and service, any incident of service, 
or a service-connected disability, there is no duty to obtain 
provide a psychiatric examination or obtain a medical 
opinion.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 
79 (2006); Wells v. Principi, 326 1381 (Fed. Cir. 2003); 
Duenas v. Principi, 18 Vet. App. 512 (2004).

As VA has fulfilled the duty to notify and assist, the Board 
finds that it can consider the merits of this appeal without 
prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 
384 (1993). 




Pertinent Laws and Regulations

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1131.  

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
Continuity of symptoms is required, however, where a 
condition noted in service is not, in fact, shown to be 
chronic or where a diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Direct service 
connection may be granted only when a disability was incurred 
or aggravated in line of duty, and not the result of the 
veteran's own willful misconduct or, for claims filed after 
October 31, 1990, the result of his or her abuse of alcohol 
or drugs.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.301.  

A disease incurred during active service will not be deemed 
to have been incurred in line of duty if the disease was a 
result of the person's own willful misconduct, including 
abuse of alcohol or drugs.  Alcohol abuse means the use of 
alcoholic beverages over time, or such excessive use at any 
one time, sufficient to cause death or disability to the 
user; drug abuse means the use of illegal drugs (including 
prescription drugs that are illegally or illicitly obtained), 
the intentional use of prescription or non-prescription drugs 
for a purpose other than the medically intended use, or the 
use of substances other than alcohol to enjoy their 
intoxicating effects.  38 U.S.C.A. §§ 105, 1131; 38 C.F.R. §§ 
3.1(m), 3.301(d).  This does not preclude service connection 
for an alcohol or drug abuse disability secondary to a 
service-connected disability.  There must be clear medical 
evidence establishing that the alcohol or drug abuse 
disability was caused by a veteran's primary service-
connected disability and that the alcohol or drug abuse 
disability was not due to willful wrongdoing.  Allen v. 
Principi, 237 F.3d 1368, 1381 (2001).   

When a veteran served ninety (90) days or more during a 
period of war or after December 31, 1946, and arthritis 
manifests to a degree of 10 percent or more within one year 
from the date of termination of such service, such disease 
process shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during a 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that for service connection to be awarded 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Coburn v. Nicholson, 19 Vet. App. 427, 431 
(2006); see Disabled American Veterans v. Secretary of 
Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 2005); 
Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  If the 
veteran fails to demonstrate any one element, denial of 
service connection will result.

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  See 38 C.F.R. § 
3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993). 

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998). 

38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions and claims for veterans benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  A claim 
will be denied only if the preponderance of the evidence is 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).  

Factual Background and Analysis

The Board has thoroughly reviewed all the evidence in the 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is 
no need to discuss in detail the evidence submitted by the 
veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380 (Fed. Cir. 2000) (Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claim.  The veteran should not assume that the Board 
has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (law requires only that the Board discuss its reasons 
for rejecting evidence favorable to the veteran).  

The Board notes that as lay persons, neither the veteran nor 
his representative qualifies to opine on matters requiring 
medical knowledge, such as whether there is a causal 
relationship of any sort between current disabilities and the 
veteran's active service.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); see also Routen v. Brown, 10 Vet. App. 493, 186 
(1997) (a lay person is generally not capable of opining on 
matters requiring medical knowledge).   

Review of the veteran's service medical records confirms that 
in February 1961 the veteran reported that while walking on 
the side of the road carrying a record player in his left 
hand, a passing car struck the record player and lightly 
twisted him, knocking him into the mud.  The veteran took the 
record player home and was taken to the emergency room by a 
neighbor.  The veteran was noted to have crusted blood in his 
nose and had soreness at L4-L5 and tenderness at the L5 
spinous process along with limitation of motion of the lumbar 
spine.  The legs, arms, and chest were normal, and no 
abrasions were seen.  X-rays of the lumbar spine and pelvis 
showed no abnormality.  Analgesics were prescribed, and when 
the veteran was seen with continuing complaints of back pain 
approximately a week later, he was diagnosed as having lumbar 
strain.  Robaxin and heat for three days were prescribed.  

The veteran's chronological service medical records do not 
include additional reference to the motor vehicle accident, 
nor do they mention complaints related to the veteran's neck 
or reference to complaint, finding, or treatment for 
psychiatric disability.  

On his Report of Medical History in January 1963, the veteran 
answered yes to the question of have you ever had or have you 
now frequent or terrifying nightmares and yes to the question 
of have you ever had or have you now an excessive drinking 
habit.  He answered no the question of have you ever had or 
have you now depression or excessive worry, nervous trouble 
of any sort, or any drug or narcotic habit.  At the veteran's 
service separation examination on the same date in 
January 1963, the examiner evaluated the veteran's neck and 
spine as normal and psychiatric examination was reported as 
normal.  

The veteran contends that his current cervical spine disorder 
is the result of the car accident in service.  He also 
asserts that he has an acquired psychiatric disorder related 
to service, and he contends that he has psychiatric problems 
as a result of having been hit by the car in service.  He 
states that the chronic pain he suffered as a result of the 
incident led him to self-medicate through alcohol and drug 
use.  He has also reported that in service he was under 
stress due to extensive training and 24-hour alerts during 
the Cuban missile crisis.  He also states that while in 
service he observed a fellow soldier beat a man to death and 
that due to fear for his own safety he did not attempt to 
stop the fight and never cam forward as a witness.  The 
veteran recalled the name of the soldier who did the beating 
and said he was sentenced to 40 years at Leavenworth.  The 
veteran has stated that he has lived with self hate for being 
too cowardly to stop the fight and that his self hate led him 
to a life of harmful behavior, substance abuse, and fighting.  
He argues that although he cannot remember when this 
happened, it should be a verifiable event because of its 
serious nature and formal action taken.  He in effect 
contends that he has PTSD due to these stressors and argues 
that his report of frequent or terrifying nightmares on his 
January 1963 Report of Medical History at the time of his 
service separation examination in January 1963 is evidence of 
in-service incurrence of a psychiatric condition.  

Initially, the Board notes that service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and, credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  The diagnosis of a mental disorder must conform 
to the DSM-IV and be supported by the findings of a medical 
examiner.  See 38 C.F.R. § 4.125(a).  

Although the veteran served during a period of war and there 
are some post-service medical records in which he referred to 
having had trauma dating back to combat and what he called 
mercenary activities in Central America, the veteran's 
DD Form 214 shows that he had no foreign service, and the 
Board finds that such claimed combat activities could not 
have occurred during active service.  As the Board finds the 
veteran was not in combat during service, the provisions of  
38 U.S.C.A. § 1154(b), pertaining to proof of service 
incurrence or aggravation of a disease or injury in the case 
of a veteran who engaged in combat with the enemy do not 
apply to this case.  

Based on review of the record in its entirety, the Board 
finds that the preponderance of the evidence is against 
finding the veteran has an acquired psychiatric disability, 
including PTSD and/or depression related to service.  The 
record does include the report of a March 1999 psychiatric 
evaluation by a private psychiatrist, M.S., M.D., which was 
prepared for a SSA disability evaluation.  In that report, 
the psychiatrist said the veteran stated the first time he 
became aware of his psychiatric condition was in 1964 and 
that since that time he had been under significant 
psychiatric treatment as an inpatient and outpatient.  The 
veteran reported easy irritability along with over-
sensitivity, over-reactivity with mood swings and stated that 
his condition had been complicated by his use of drugs and 
alcohol.  The psychiatrist said the veteran's past 
psychiatric history was significant for multiple treatments 
as an inpatient since 1959 until 1998 as a result of multiple 
drug use and depression.  After mental status examination, 
the Axis I diagnoses were poly-substance dependence in early 
remission and PTSD.  The psychiatrist did not identify the 
stressor or stressors associated with the PTSD diagnosis.  A 
June 2000 Social Security Administration decision refers to 
the March 1999 report from Dr. M.S., and the diagnosis of 
PTSD, but does not in any way connect the diagnosis to the 
veteran's military service.  

On review of the record, the Board finds no other medical 
evidence that includes a diagnosis of PTSD.  The record does, 
however, include a February 2006 VA Mental Health Clinic 
assessment which includes a detailed history including the 
veteran's history regarding his experiences in service.  The 
report specifically includes reference to the veteran's 
statements that he was in the military during the Cuban 
missile crisis, having been hit by a motor vehicle in 
service, and having witnessed a soldier beat another man to 
death.  It was also noted that the veteran's childhood and 
adulthood (in and out of the military) he had experienced a 
number of potentially traumatic events.  These included 
emotional abuse by his mother, being in several foster care 
homes from age 7 to age 9 or 10, and hospitalization in a 
psychiatric institution at age 16 by his mother in response 
to the veteran having physically beaten his father when his 
father raised his arm and the veteran feared his father was 
going to hit him.  During his post-service adulthood, the 
veteran reported having served a total of 10 years in prison, 
in which he recalled developing photographic film of the 
murder scene of a friend who was also a prisoner, and he said 
he had to keep watchful and guard while in prison due to 
potential threats by other prisoners, and he witnessed a  
prisoner stab and kill another prisoner,  He said that in 
addition that he had worked as a part owner of a nightclub in 
Puerto Rico and cut a man's throat in response to him 
attempting to rob the nightclub.  The veteran stated that he 
thought he killed the man, but later found out the man 
survived.  

After review of the veteran's history and medical records, 
and after mental status examination, the Axis I diagnoses at 
the February 2006 VA mental health assessment were:  major or 
depression; alcohol abuse, in remission; cocaine abuse, in 
remission; opiate abuse, in remission; and nicotine abuse.  
The examiner specifically noted that the veteran endorsed 
depressed mood, irritability and anger, fatigue, difficulty 
concentrating, difficulty falling and staying asleep, and 
fleeting passive suicidal thoughts.  The veteran denied 
flashbacks, nightmares, intrusive thoughts, or memories of 
past trauma.  The examiner said that although the veteran met 
the criteria for major depressive disorder, he did not meet 
the criteria for PTSD.  

It is the judgment of the Board that the February 2006 VA 
mental health assessment stating the veteran does not meet 
the criteria for PTSD is of greater probative value than the 
March 1999 psychiatric evaluation from Dr. M.S.  This is 
because the VA mental health assessment includes a 
comprehensive review of the veteran's history, including 
stressful experiences before, during, and after service, as 
well as detailed discussion of the veteran's symptoms.  
Further, the March 1999 report does not identify the 
stressors supporting its diagnosis of PTSD, nor does it 
provide an explanation of the diagnosis.  By contrast, the 
February 2006 VA mental health assessment presents explains 
clearly the reasons the veteran does not meet the criteria 
for PTSD.  

As to service connection for any other acquired psychiatric 
disorder, the Board finds there is no competent evidence that 
relates any current acquired psychiatric disability to 
service or any incident of service, including the car 
accident in service.  In this regard, the post-service 
medical records include records dated from the California 
Department of Corrections dated at various times from 
January 1979 to August 1991, and those records do not mention 
complaint, finding, or diagnosis of a psychiatric disorder.  
There is a record from Sharp Rees-Stealy Medical group, dated 
in March 1989, which states "anxiety - depression, married 2 
months ago."  

The earliest VA medical record is a hospital summary for 
hospitalization in March 1994, which shows the veteran 
reported he had not previously been in VA treatment programs.  
He was admitted for heroin dependence and the final diagnoses 
were heroin dependence, nicotine dependence, and alcohol 
abuse in remission.  Accompanying records show the veteran 
reported his first alcohol blackout at age 17 and noticed 
heroin dependence when he was age 21.  The veteran reported 
he had been in the army from age 17 to age 20 and had had not 
been in combat.  He said he was a mercenary from age 21 to 23 
and was in French Mali and Santo Domingo.  The veteran said 
his past medical history included back problems that were OK 
now.  

Later VA medical records and private medical records include 
diagnoses of poly-substance dependence and depression, but in 
none of that evidence does any medical professional relate 
any current psychiatric disorder, including depression, to 
service, nor does any medical professional relate any current 
psychiatric disorder, including alcohol abuse, drug abuse, or 
depression to service, or to any incident of service 
including the auto accident in 1961.  Further, there is no 
medical evidence that any alcohol dependence, drug 
dependence, or depression was caused or chronically worsened 
by pain associated with the veteran's service-connected low 
back disability.  

To the extent that any alcohol dependence or drug dependence 
originated in service, as explained above, service connection 
cannot be granted based on a direct basis due to in-service 
alcohol or drug abuse.  See 38 U.S.C.A. § 105; 38 C.F.R. 
§§ 3.1(n), 3.301.  As has been explained above, however, 
secondary service connection of alcohol and drug abuse is 
permitted per the Federal Circuit's decision in Allen.  There 
is, however, no medical evidence, much less clear medical 
evidence that the veteran's alcohol and/or drug abuse 
disability is secondary to or caused by his service-connected 
low back disability.  

To the extent that the veteran and his representative contend 
that the veteran's depression is related to service or that 
his alcohol dependence and drug dependence are caused by his 
service-connected low back disability, any such statements 
offered in support of the veteran's claim do not constitute 
competent medical evidence and cannot be accepted by the 
Board.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159(a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions).  

In short, there is of record no competent medical evidence 
indicating that the any acquired current psychiatric 
disability, including depression, had its onset in service or 
is causally related to any incident of service, nor is there 
any competent medical evidence indicating that the veteran's 
depression or alcohol or drug abuse is related to his 
service-connected low back disability.  In sum, for the 
reasons and bases expressed above the Board finds that the 
preponderance of the evidence is against finding the veteran 
has PTSD related to service and the preponderance of the 
evidence is against the claim of entitlement to service 
connection for an acquired psychiatric disorder, to include 
PTSD, depression, and/or alcohol and drug abuse, on a direct 
and secondary basis.  The benefit sought on appeal must be 
denied.  

As to the veteran's claim for service connection for cervical 
spine disability, as noted above, the service medical records 
show the veteran had back complaints after he was knocked to 
the ground by an auto striking a record player he was 
carrying as he walked on a roadside in service in 
February 1961.  He did not report neck symptoms at that time 
or at any other time during service, and no neck or spine 
disability was identified by the examiner who conducted the 
veteran's separation examination in January 1963.  Post-
service medical records from the California Department of 
Corrections show that in July 1981, the veteran was 
hospitalized with complaints of a headache and neck 
stiffness, and the final diagnosis was subarachnoid 
hemorrhage.  There were also complaints of headache and neck 
stiffness in October 1985 and April 1986; in April 1986, it 
was noted that previous cervical spine X-rays were negative.  

Records from Sharp Rees-Stealy Medical Group contain an 
August 1992 treatment note where the veteran complained of 
neck stiffness or one year.  SSA records contain a June 1999 
medical record that the veteran complained of a history of 
chronic neck pain for 30 years, and a December 1999 VA 
treatment record contains the veteran's assertion that he had 
arthritis of the neck.  Other records show that in March 2000 
the veteran reported that he had had neck pain since 1965, 
described as a stiff feeling in the neck with limited range 
of motion.  In a May 2000 letter, a VA physician stated the 
veteran complained of neck pain for 39 years and the veteran 
related the problem to being hit by a car in 1961.  The 
letter indicates that X-rays of the cervical spine showed 
degenerative disc disease with disc space narrowing at C3-C4, 
C5-C5, and C5-C6.  In March 2004, the veteran complained of 
neck problems and numbness in the upper extremities, which he 
said he had experienced for 30 years.  An assessment included 
chronic back/neck pain secondary to motor vehicle accident.  

Also of record is the report of a VA orthopedic examination 
conducted in March 2007.  At that examination the veteran 
said he first began noticing neck problems in approximately 
1993 and said he experience neck pain "on and off" prior to 
1993.  After physical examination and review of X-rays, the 
impression was degenerative joint disease of the cervical 
spine with loss of range of motion and evidence of pain on 
use and evidence of excessive fatigability on use.  The 
examiner reviewed the entire evidence of record, including 
the veteran's service medical records and all post-service 
medical records in the claims file.  The examiner noted that 
the service medical records documented a motor vehicle 
accident in February 1961 and showed a diagnosis of lumbar 
strain.  He noted that in regard to the onset of the 
veteran's neck condition, the record is quiet until more 
recent years.  He said one would logically believe that 
cervical spine disc disease, if a result of a specific 
traumatic event, i.e., the motor vehicle accident in 1961, 
would manifest in symptomatology in an acute time frame.  The 
examiner said that after examination of the veteran and 
review of the record, it is his opinion that it is less than 
likely that the veteran's cervical spine disability it 
related to service.  He said the rationale is that the record 
is quiet for remote neck complaints or neck complaints in 
service associated with the motor vehicle accident in service 
and also the fact that the veteran's separation examination 
indicated no orthopedic complaints or problems.  

The Board gives greater weight to the opinion of the VA 
examiner who conducted the March 2007 VA examination than to 
the statements of other examiners who related the veteran's 
cervical spine disability to service.  This is because there 
is no indication that any of those individuals reviewed the 
record in its entirety, including the veteran's service 
medical records whereas the March 2007 VA examiner had before 
him the entire record and based his opinion on examination of 
the veteran and review of the record.  The only other 
evidence in this regard is the veteran's own opinion that his 
current cervical spine disability is due to the motor vehicle 
accident in service.  The record does not show, nor does the 
veteran contend, that he has specialized education, training, 
or experience that would qualify him to provide an opinion on 
this matter.  It is now well established that a lay person 
such as the veteran is not competent to opine on medical 
matters such as diagnoses or etiology of medical disorders, 
and his opinion that his current cervical spine disability is 
causally related to the motor vehicle accident in service is 
therefore entitled to no weight of probative value.  See, 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In view of the foregoing, the Board finds the preponderance 
of the evidence is against the claim, and the benefit of the 
doubt doctrine is not for application.  38 U.S.C.A. 
§ 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The 
Board therefore concludes that service connection for 
cervical spine disability must be denied.  


ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD, depression, and/or alcohol dependence and drug 
dependence, is denied.  

Service connection for cervical spine disability is denied.  


REMAND

The remaining issue on appeal is entitlement to service 
connection for chronic gastroenteritis.  The veteran's 
service medical records show that he was treated for what was 
diagnosed as viral gastroenteritis in service.  He reports 
that he has had gastrointestinal problems since that time.  
Since the March 2006 Board remand, evidence has been added to 
the record, including records from Northwest 
Gastroenterology.  Those records show that the veteran 
underwent an esophagogastroduodenoscopy in December 2002, 
after which the diagnosis included atrophic gastritis.  As 
the veteran has a diagnosis of current gastric disability and 
the veteran is competent to report he has had gastric 
symptoms since service, it is the judgment of the Board that 
he should be provided a VA examination and a medical opinion 
as to the etiology of his current gastric disability should 
be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  Obtain and associate with the claims 
file VA medical records for the veteran 
dated from February 2006 to the present.  

2.  Arrange for a VA examination of the 
veteran to determine the nature and 
etiology of any current gastrointestinal 
disability.  All indicated studies should 
be performed.  After examination of the 
veteran and review of the entire record, 
including the veteran's service medical 
records showing treatment for 
gastroenteritis in July 1960, the examiner 
should be requested to provide an opinion 
as to whether it is at least as likely as 
not (50 percent probability or higher) 
that any current gastrointestinal 
disability had its onset in service or is 
causally related to any incident of 
service, including gastroenteritis in 
service.  The examiner should provide an 
explanation of the rationale for the 
opinion.  

The claims file must be provided to the 
examiner and that it was available for 
review should be noted in the examination 
report.  

3.  Then, after completion of any other 
development indicated by the state of the 
record, readjudicate the claim of 
entitlement to service connection for 
chronic gastroenteritis.  If the claim 
remains denied, issue an appropriate 
supplemental statement of the case and 
provide the veteran and his representative 
an opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


